DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 02/24/2021, claims 1, 4, 7, 10, 13, 14, 16, 19 and 21 have been amended, and claims 8, 9, 12 and 17 have been cancelled. Currently, claims 1-7, 10-11, 13-16 and 18-22 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan Jong Lee (Applicant's rep. 62376) on 03/09/2021.
The application has been amended as followed: 
In the claims:
Claim 16: A display apparatus comprising a decoder and a source driver, wherein the decoder comprises: a non-interpolation control block configured to output gamma gray level values of a predetermined section among a plurality of gamma gray level values as channel values; a first switching control block configured to select a plurality of gamma gray level values are divided into predetermined sections, a maximum number of section values is set among the plurality of gamma gray level values in each of the predetermined sections.

Claim 18: The display apparatus of claim 16, wherein the second switching control block is further configured to select the plurality of section values as 2n combinations, and output the combinations of the section values as the plurality of channel values, if the number of the remaining low bits are n, wherein n is a positive integer.

Claim 19: A display apparatus comprising a decoder and a source driver, the source driver is configured to average a plurality of channel values and output an averaging value as a luminance value, wherein the decoder is configured to output the plurality of channel values by receiving N bits data and a plurality of gamma gray level values, and wherein the decoder comprises: a rear switching control block configured to combine two first section values to interpolate into the plurality of channel values based on the least significant two bits of the N bits data, an intermediate switching control the plurality of gamma gray level values into the five second section values based on four forward bits before two middle bits of the N bits data, wherein N is a natural number a positive integer.

Claim 21: The display apparatus of claim 19, wherein the decoder further comprises a non-interpolation control block configured to output the gamma gray level values of a predetermined section among the plurality of gamma gray level values as a channel value.

Allowable Subject Matter
Claims 1-7, 10-11, 13-16 and 18-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a display source driver driving method.
Independent claim 1 distinctly recites:
	“the decoder comprising: a first switching control block configured to select at least two first section values from gamma gray level values based on predetermined high bits of inputted data; and a second switching control block configured to select second section values from the at least two selected section values based on predetermined low bits of the data and output the selected second section values as at least two channel values, wherein the amplifier comprises first individual amplifiers configured to receive and amplify respective channel values and a luminance value, and a second amplifier configured to output the luminance value obtained by adding and averaging output values of the first individual amplifiers”	
	
Independent claim 10 distinctly features:	
	“the method comprising: selecting a plurality of section values from the second data based on a predetermined number of high bits of the first data; and selecting and outputting at least two section values from the plurality of section values as channel values based on a predetermined number of low bits of the first data, wherein the selecting the at least two section values as channel values comprises selectin the section values based on first low bits while the high bits of the first data are the same; and combining the selected section values based on changing second low bits while the first low bits are the same”

Independent claim 16 distinctly features:
“wherein the decoder comprises: a non-interpolation control block configured to output gamma gray level values of a predetermined section among the plurality of gamma gray level values as channel values; a first switching control block configured to select a plurality of section values among remaining gamma gray level values based on predetermined high bits of data inputted from a main controller; and a second switching control block configured to combine the selected plurality of section values based on remaining low bits of the data and output the combination of the plurality of section values as a plurality of channel values, and wherein the source driver is configured to average the plurality of channel values and output the averaged value as a luminance value, and wherein when the plurality of gamma gray level values are divided into predetermined sections, a maximum number of section values is set among the plurality of gamma gray level values in each of the predetermined sections”

Independent claim 19 distinctly features:
“wherein the source driver is configured to average a plurality of channel values and output an averaging value as a luminance value, wherein the decoder is configured to output the plurality of channel values by receiving N bits data and a plurality of gamma gray level values, and wherein the decoder comprises: a rear switching control block configured to combine two first section values to interpolate into the plurality of channel values based on the least significant two bits of the N bits data, an intermediate switching control block configured to interpolate five second section values into the two first section values based on two middle bits before the least significant two bits in the N bits data; and a front switching control block configured to interpolate the plurality of gamma gray level values into the five second section values based on four forward bits before two middle bits of the N bits data, wherein N is a natural number a positive integer”
	
Independent claim 22 distinctly features: 	
“a decoder comprising: a front switching control block configured to divide a plurality of gamma gray levels into a predetermined number of sections based on the most significant four bits among 8-bit data and output five section values; an intermediate switching control block configured to select and output two section values from the five section values, and a rear switching control block configured to output a plurality of channel values by combining the two section values”
The closest prior art Kim (US 20130141474 A1) teaches image gamma processing based on significant bits as shown in paragraphs 114-118 and Figures 1 and 14 , and Chiu teaches (US 7068392 B2) captured image processing as shown in Figs 3 and 4 and Col 3, Lines 29-59, however they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626